        Case 1:20-cv-11889-MLW Document 103 Filed 05/19/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
___________________________________

 DR. SHIVA AYYADURAI,

              Plaintiff,

                v.                                    Civil Action No. 1:20-cv-11889-MLW

 WILLIAM FRANCIS GALVIN,
 MICHELLE K. TASSINARI,
 DEBRA O’MALLEY, AMY COHEN,
 NATIONAL ASSOCIATION OF
 STATE ELECTION DIRECTORS,
 in their individual capacities, and
 WILLIAM FRANCIS GALVIN,
 in his capacity as SECRETARY OF THE
 COMMONWEALTH OF MASSACHUSETTS,

              Defendants.


   MOTION FOR TIMOTHY CORNELL TO PARTICIPATE AS AMICUS CURIAE

       Pursuant to the Court’s Memorandum and Order of May 13, 2021, Dkt. 92, Attorney

Timothy Cornell moves to participate as amicus curiae in this Action.

       A graduate of the University of Chicago and Cornell Law School, Mr. Cornell has been

practicing law since 2002. After focusing his practice on First Amendment law since 2012, he

has litigated a number of First Amendment cases throughout New England, including several

representing Plaintiff Ayyadurai. As amicus here, however, Mr. Cornell will not be representing

Dr. Ayyadurai, nor will he be compensated in any fashion by him.

       Mr. Cornell has an academic and personal interest as amicus. Academically, Mr. Cornell

is interested in this intersection of government action, private interest, and First Amendment law.




                                                 1
         Case 1:20-cv-11889-MLW Document 103 Filed 05/19/21 Page 2 of 3




As a citizen, he is interested in the extent of the state’s power to control an individual’s free

expression in the political arena.

       Accordingly, Mr. Cornell moves to participate in this Action as amicus curiae.




                                               Respectfully submitted,

                                                /s/ Timothy Cornell
                                               Timothy Cornell, BBO #654412
                                               Cornell Dolan, P.C.
                                               Ten Post Office Square, Suite 800 South
                                               Boston, MA 02109
                                               (617) 580-9036
                                               tcornell@cornelldolan.com




                                                   2
Case 1:20-cv-11889-MLW Document 103 Filed 05/19/21 Page 3 of 3




                              3
